226 S.E.2d 398 (1976)
30 N.C. App. 253
STATE of North Carolina
v.
Paul Monroe CLARK.
No. 762SC162.
Court of Appeals of North Carolina.
July 21, 1976.
*399 Atty. Gen. Rufus L. Edmisten by Associate Attorney T. Lawrence Pollard, Raleigh, for the State.
Leroy Scott, Washington, for defendant-appellant.
CLARK, Judge.
Defendant assigns as error the finding by the court that Officer Watson was an expert in the field of analyzing vegetable matter to determine if it is marijuana and in permitting him to identify as marijuana the vegetable matter found in and outside the car. The finding of the court was based on the testimony of Officer Watson that he had been an investigating officer in 60 or 70 cases involving marijuana, so identified by chemical analysis; that he had a training course in marijuana identification of 30 hours at Wilson Technical School; that he had seen it growing; and that when burning it had a distinctive odor. The competency of a witness to testify as an expert is addressed primarily to the discretion of the trial court, and its determination is ordinarily conclusive if supported by competent evidence. State v. Moore, 245 N.C. 158, 95 S.E.2d 548 (1956). In State v. Bullard, 267 N.C. 599, 148 S.E.2d 565 (1966), *400 the defendant was charged with possession of marijuana and peyote. S.B.I. Agent Starling testified that he was a graduate of the Federal Bureau of Narcotics Advanced Training School; that for four years he had worked exclusively on narcotic investigation. He further testified that peyote produces "certain hallucinations type effects", and that marijuana "is a narcotic . . . and is a type of weed that distorts the senses." In holding this opinion evidence admissible, the court stated: "While the record does not show that the court held Mr. Starling to be an expert in this field, he undoubtedly qualifies as such."
Courts in other states have held admissible the testimony of a witness who has had prior experience with marijuana, that he knew its physical properties and that in his opinion it was marijuana. See 28 C.J.S. Drugs and Narcotics Supp. § 202, p. 297.
Who are experts? To be an expert it is enough that, through study or experience, or both, the witness has acquired such skill that he is better qualified than the jury to form an opinion on the particular subject. 1 Stansbury, N.C.Evidence 2d (Brandis Rev.1973), § 133, p. 429.
It appears from the evidence in the case before us that the witness, Officer Watson, by training and experience acquired such skill in the identification of marijuana that he was qualified, and better so than the jury, to form an opinion that the green vegetable matter which he found on and about the person of the defendant was in his opinion marijuana.
The evidence supports the finding of the trial judge, and defendant has not shown abuse of his discretion.
There is no merit to defendant's other assignment of error that the State's evidence was insufficient to withstand his motion for a directed verdict of not guilty.
No error.
VAUGHN and MARTIN, JJ., concur.